t c memo united_states tax_court robert a and sheila d routon petitioners v commissioner of internal revenue respondent docket no filed date b paul husband for petitioners daniel j parent for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure relating to petitioners’ and federal income taxes respectively and a dollar_figure sec_6651 addition_to_tax ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued - - relating to the issues for decision are whether petitioners are entitled to certain deductions relating to their horse training and breeding activities and liable for a sec_6651 addition_to_tax for findings_of_fact petitioners husband and wife resided in somerset california at the time their petition was filed at all relevant times mrs routon has been a schoolteacher mr routon worked on his grandfather’s farm as a youth majored in zoology in college and after college worked as a veterinarian’s assistant he created two successful businesses a newspaper distributorship that he sold in and american leak detection ald a water leak detection business both businesses operated profitably without a written business plan in and respectively mr routon earned dollar_figure and dollar_figure from ald and mrs routon earned teaching salaries of dollar_figure and dollar_figure in petitioners established ascension arabians ascension a horse breeding operation petitioners believed ascension would provide substantial income in their retirement years they maintained their full-time jobs began devoting continued all rule references are to the tax_court rules_of_practice and procedure hours a week to ascension’s activities and regularly consulted with arabian horse experts relating to ascension’s operations mr routon kept ascension’s books_and_records purchased insurance attended seminars and occasionally showed the horses at expositions and competitions he immersed himself in the arabian horse industry taking various leadership positions in trade organizations and writing columns for industry magazines mrs routon searched for suitable horse breeding and farming properties and tended to the horses when mr routon was unavailable ascension’s horses were handled by a professional trainer expenses relating to ascension and ald were billed to and paid out of the same account at the end of each year mr routon would summarize the expenses relating to both businesses mr routon promoted ascension by conducting seminars mailing video tapes featuring their top stallion diamond bask to seminar attendees advertising in trade magazines and attending exhibitions petitioners’ horses have substantial value diamond bask their top stallion is worth dollar_figure despite the quality of their horses petitioners’ sales and marketing endeavors were ineffective from through the years in issue ascension’s cumulative income and expenses were dollar_figure and dollar_figure respectively during this period petitioners did not have a profitable year but made several operational adjustments to - improve their chances of turning a profit ie selling inferior horse stock in reinvesting the horse sale proceeds in national quality stock investigating and implementing the use of frozen semen etc during the years in issue petitioners’ prospective horse sales failed because of injury to a horse and misrepresentations made to petitioners petitioners’ tax returns for and were prepared by an enrolled_agent james g joelson who acquiesced to the tax treatment of their horse activity petitioners’ return was filed on date respondent disallowed all of petitioners’ expenses relating to ascension for and contending that their horse activity was not engaged in for profit opinion i profit objective sec_183 limits the deductions for an activity_not_engaged_in_for_profit sec_183 this case is appealable to the ninth circuit_court of appeals the primary_purpose_standard has been followed by that circuit in determining whether the requisite profit objective exists see 4_f3d_709 9th cir affg tcmemo_1991_212 holding that profit must be the predominant primary or principal objective petitioners bear the burden of proving the requisite --- - profit_motive 864_f2d_93 9th cir to determine whether petitioners conducted their activity for profit we must weigh all facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to guide courts in analyzing a taxpayer’s profit objective see blliott v commissioner 90_tc_960 affd without published opinion 899_f2d_18 9th cir the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity sec_1_183-2 income_tax regs upon review of these factors we conclude that sec_183 does not limit sec_7491 is not applicable to this case -- - petitioners’ deductions because petitioners engaged in their horse breeding activity to make a profit a businesslike manner petitioners invested significantly in advertising and promotions attended expositions used professional trainers purchased insurance and kept records in the same manner mr routon has for his successful business ventures further they abandoned unprofitable methods in a manner consistent with an intent to improve profitability see sec_1_183-2 income_tax regs b expertise mr routon consulted extensively with arabian horse industry experts he also had previous experience with farming and animals before establishing ascension and has since immersed himself in the arabian horse industry in addition mr routon has significant business experience from his other ventures cc time devoted to the activity respondent does not contest the fact that petitioners handled virtually all material aspects of ascension in addition to their full-time engagements petitioners devoted substantial time and energy caring for and maintaining ascension’s horses d expectation that assets may appreciate assets related to ascension have appreciated and in accordance with petitioners’ plan may further appreciate - petitioners’ uncontradicted expert testimony is that petitioners’ horses and land are worth approximately dollar_figure million be taxpayers’ financial status petitioners had modest resources yet consistently invested nearly half their annual income in ascension because they sincerely believed that they would eventually turn a profit petitioners were shrewd hardworking diligent and levelheaded we do not believe that they would squander their hard-earned money on an extravagant hobby f amount of profits although ascension produced only losses the opportunity to earn substantial profits ina highly speculative venture is sufficient to indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs for example it may be found that an investor in a wildcat oil well who incurs very substantial expenditures is in the venture for profit even though the expectation of a profit might be considered unreasonable sec_1_183-2 income_tax regs petitioners were simply poor marketers who lacked the requisite reputation in the industry but they had quality horses and a venture that could be profitable if they changed their business practices for example petitioners’ expert witnesses indicated that syndication of one of diamond bask’s offspring diamonds n jazz would be quite profitable g history of income and losses entrants in the horse industry may incur substantial losses during a lengthy startup stage see 72_tc_659 such losses are not necessarily an indication that the activity was not engaged in for profit see sec_1_183-2 income_tax regs petitioners believed that their losses would be recouped by the breeding and sale of one or more preeminent stallions and that ascension would provide an income stream during their retirement years see 45_tc_261 stating that there is an overall profit if net_earnings and appreciation are enough to recoup losses sustained in prior years affd 379_f2d_252 2d cir h personal pleasure or recreation petitioners did not ride ascension’s horses for pleasure nor did they typically travel with the horses to exhibitions and competitions while petitioners thoroughly enjoy their work a business will not be turned into a hobby merely because the owner finds it pleasurable see 59_tc_312 i success in similar or dissimilar activities prior to establishing ascension mr routon created two successful business ventures for which he had limited expertise at the outset a newspaper distributorship and a leak detection --- - business petitioners established that they are just as determined to earn a profit with ascension il sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless it is shown that such failure is due to reasonable_cause and not willful neglect petitioners have not shown that such failure_to_file by the prescribed date was due to reasonable_cause and not willful neglect accordingly petitioners are liable for the addition_to_tax to reflect the foregoing decision will be entered under rule
